Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 2, 2022

                                    No. 04-21-00420-CV

                                     Juliann CASTRO,
                                          Appellant

                                              v.

      SCHLUMBERGER TECHNOLOGY CORPORATION and Christopher Jones,
                           Appellees

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 19-03-25646-CV
                       Honorable Daniel J. Kindred, Judge Presiding


                                       ORDER
         Appellant’s reply brief was due on September 1, 2022. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed motion for a thirty-day extension of time to
file the reply brief.
       Appellant’s motion is granted; the reply brief is due on October 3, 2022. See id. R.
38.6(d).

       It is so ORDERED on this 2nd day of September, 2022.

                                                                        PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court